Order entered November 23, 2022




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00650-CV

          TRISA CRUTCHER A/K/A TRISA ST. CLAIR, Appellant

                                       V.

                       CITY OF FORT WORTH, Appellee

                 On Appeal from the 193rd Judicial District Court
                              Dallas County, Texas
                      Trial Court Cause No. DC-20-16941

                                    ORDER

      Before the Court is appellee’s November 21, 2022 opposed second motion

for an extension of time to file its brief. We GRANT the motion and extend the

time to January 6, 2023. We caution appellee that further extension requests will

be disfavored.


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE